Citation Nr: 1820721	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-43 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative changes with associated mild central disc protrusions at C5-C6 and C6-7, to include as secondary to service-connected lumbar paravertebral muscle spasm with central disk herniation at the L5-S1 level.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April to October 2007.

This matter arose from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In May 2013, in the course of adjudicating issues arising from the July 2009 rating decision, the Board of Veteran's Appeals (Board) expanded the Veteran's appeal to include the matter of his entitlement to a TDIU, and remanded that matter to the agency of original jurisdiction (AOJ) for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In June 2015, while the case was in remand status, the Veteran perfected an appeal with respect a February 2014 rating decision that, in pertinent part, denied service connection for cervical spine degenerative changes with associate mild central disc protrusions as secondary to his service-connected low back disability.  In April 2017, the Board remanded both matters to the AOJ for further development.

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking entitlement to service connection for a cervical spine disability.  Specifically, he has asserted that his cervical spine disability is due to or aggravated by his service-connected lumbar spine disability.  See VA Form 21-526EZ dated September 2010.

In its April 2017 remand, the Board requested that a new medical opinion be obtained regarding secondary service connection.  Such an opinion was procured in November 2017, as requested; however, the opinion essentially echoed the rationale relied on in prior opinions in this case, which have previously been found inadequate.  As such, additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA is obligated to provide an adequate examination once it chooses to provide one.)

Further, a review of the Veteran's claims file reflects that he received drill pay for 18 days in 2008.  See VA Form 21-8951-2 dated August 2009.  However, the Veteran's records from his reserve service have neither been requested nor obtained.  As such, the appeal must be remanded in order for VA to undertake the appropriate efforts to secure copies of such records, inasmuch as they are potentially relevant to his appeal.

The issue of entitlement to a TDIU is inextricably intertwined with the cervical spine claim that is being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991)

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records custodian(s) in order to obtain the Veteran's complete service treatment records from the Army Reserve.  The response(s), any records, received should be associated with the record.  If the records sought cannot be obtained, notify the Veteran and his representative pursuant to 38 C.F.R. § 3.159(e)(1).

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After the foregoing development has been completed to the extent possible, arrange to have an examiner with appropriate experience review the record and offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a disability of the cervical spine that has been (a) caused or (b) aggravated (increased in severity beyond the natural progression of the disorder) by his service-connected low back disability.

In so doing, the examiner should engage in an analysis of the facts particular to the Veteran's case, rather than rely on general principles pertaining to the distinct anatomy, muscles, and innervations pertaining to these two segments of the spine.  The examiner should comment on, for example, whether the Veteran's low back disability and/or associated lower extremity radiculopathy in this particular case affects his gait or the contour of his spine in such a way that it impacts the manner in which his cervical spine functions.

A complete medical rationale for all opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

